Citation Nr: 1760283	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-15 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) to include dysthymia.

2.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to December 1995.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted an increased rating of 50 percent for PTSD with dysthymia, effective February 25, 2010.

In June 2017, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issue of entitlement to an evaluation in excess of 30 percent for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD to include dysthymia has manifested by symptoms including, but not limited to chronic sleep impairment, social isolation, irritability, depression, anxiety, and suicidal ideation, which result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood; total impairment has not been shown.


CONCLUSION OF LAW

The criteria for a 70 percent rating, and no higher, for PTSD to include dysthymia, are met.  38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2016); 38 C.F.R. § 4.3 (2017).

The criteria for evaluating psychiatric disorders (other than eating disorders), to include PTSD, are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.  

The General Rating Formula for Mental Disorders (including PTSD) provides for a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  GAF scores and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267(1996); Carpenter v. Brown, 8 Vet. App. 240(1995).  However the score is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).  The newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been officially released and 38 C.F.R. § 4.130 was revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since some of the relevant evidence was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims certified to the Board before August 14, 2014, the Board will still consider this information as relevant to the matter on appeal. 

The Veteran's service-connected PTSD with dysthymia is currently rated at 50 percent.  The Veteran submitted a claim for an increased rating for her PTSD in February 2010.  At the time her condition was described as dysthymic disorder rated at 30 percent disabling under DC 9434.  A rating decision in October 2010 expanded the claim to major depressive disorder and granted an increased rating to 50 percent.  A November 2012 rating decision recharacterized the issue as PTSD to include dysthymia and changed the rating code to DC 9411, still rated as 50 percent disabling.

The Veteran was afforded a VA examination in August 2010.  She reported seeing a therapist for 5-6 years but that the therapist had left and she had rotated through a few therapists since.  She described current symptoms of sleep impairment, bad dreams, difficulty concentrating, crying spells, increased appetite, and self-isolation.  The severity of the symptoms was moderate and they were constant, continuous, or ongoing.  The Veteran reported that the conditions "controlled her life."  The Veteran also reported a history of violent behavior described as jumping on her husband in the car the prior week.  She described her relationship with her mother as fair.

Upon mental status examination, the examiner found the Veteran to be reliable historian.  Her orientation was within normal limits and her appearance, hygiene, and behavior were appropriate.  She showed a disturbance of motivation and mood and experienced depression and anxiety daily.  She showed impaired attention and found it difficult to focus and stay on tasks.  Panic attacks were absent.  Thought processes were appropriate, she was able to understand directions, she did not have slowness of thought, did not appear confused, and her judgment was not impaired.  Her abstract thinking was normal.  Her memory was mildly impaired - she forgot names, directions, and recent events.  Suicidal and homicidal ideations were absent.  

The examiner noted that there had been some major social function changes since she had developed her mental condition, for example she does not socialize with others and withdraws even from family.  Her relationship with her supervisor and her co-workers is poor.  The examiner provided a current diagnosis of major depressive disorder, moderate to severe (which is a correction of a prior erroneous diagnosis).  The GAF score was 50.  The examiner also noted that the Veteran occasionally has some interference in performing activities of daily living because she has no motivation and does the bare minimum.  She is unable to establish and maintain effective work/school and social relationships because she withdraws from others.  The examiner indicated that the best description of her current impairment was that psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency.

In September 2011 the Veteran submitted a statement detailing how her conditions affected her life.  She stated that it was hard to live, work, or have a family life when she was dealing with her depression and other ailments.  She found it almost impossible to stay calm, cope with life, or concentrate.  She described herself as irritable and lost, and she reported not being able to sleep without medication.  She reported that her feelings controlled her more than she could control them, and that she was unable to fix it on her own.

In October 2011 she submitted another statement.  She reported that she spent more time trying to manage her conditions than living her life.  Even with treatment she found it unbearable most of the time.  She constantly felt tired and mentally drained.  She noted that she had a few friends but could hardly deal with the pressure of friendships.  She asserted that she was going to break down one day just so she could get some rest.

The Veteran was afforded another VA examination in October 2011.  She reported symptoms of anxiety, trouble sleeping, frustration, nightmares, hypervigilance as well as depression, difficulty with motivation, isolation and anhedonia.  She reported that she was in her third marriage and the relationship with strained.  She also noted a strained relationship with her oldest son and other three children.  A poor relationship with her supervisor and coworkers was reported as well.

Upon mental status examination, the examiner found the Veteran to be a reliable historian.  Her orientation, appearance, hygiene, and behavior were appropriate.  She maintained good eye contact through the examination.  Her affect and mood were abnormal and she experienced depression and anxiety.  Panic attacks were present and occurred less than once per week.  The attacks included a feeling of choking, feeling flushed, and dizziness.  Concentration was within normal limits, there was no suspiciousness, no reported history of delusions, and no hallucinations.  Her thought processes were appropriate.  She was able to understand directions, she did not have slowness of thought nor did she appear confused.  Her judgment was not impaired and her abstract thinking was normal.  Her memory was within normal limits.  Suicidal and homicidal ideation was absent.  The examiner provided a GAF of 50.  

In the remarks, the examiner noted that the Veteran's psychosocial functional status and quality of life included strained relationships, problems at work and guardedness.  The effects of her PTSD had impacted her professional and personal relationships due to feeling overwhelmed and a reduced quality of life.  Mentally, she occasionally has some interference in performing activities of daily living because her interpersonal difficulties impact her ability to perform at work.  Her depressed mood sometimes makes self-motivation throughout the day difficult.  The examiner indicated that the best description of her current psychiatric impairment was that psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency.  The examiner further opined that currently the Veteran has difficulty establishing and maintaining effective work/school and social relationship because her symptoms negatively impact her interpersonal relationships at home and at work.  Currently she is unable to maintain effective family role functioning because going to work uses all of her energy and she cannot motivate herself to continue at work.  Currently she was also unable to perform recreational or leisure pursuits because she suffers from complete anhedonia.  However, she posed no threat or danger to herself or others.

The Board has reviewed available VA treatment records from the Atlanta Medical Center through January 2014.  These records indicate the Veteran regularly attended mental health appointments.  A January 2014 social worker note indicated the Veteran was happy with her marriage, had weekly goals, and was commended for her efforts.

The Veteran testified at her June 2017 Board hearing that she experienced constant panic attacks.  She also reported a physical altercation with a co-worker which led to a "paper suspension."  She testified that co-workers would describe her as anti-social, that she only had one co-worker she spoke with, and that she only talked to one of her sisters although she had nine siblings.

In June 2017 the Veteran submitted private treatment records from her therapist.  He reported that he began treating the Veteran in May 2015 and saw her on a biweekly basis.  She was self-referred for supplemental therapy secondary to bereavement due to the death of her husband in February 2015.  She experienced a major depressive episode in June 2015 that was accompanied with suicidal ideation with plans to overdose via pills and excessive alcohol consumption.  However, the therapist determined there was no intent given her recognition that her youngest son needed her.  She was quite isolated and reluctant to reach out to any of her few friends for fear of being a burden to them.  She was detached emotionally and physically from her son and concerned about being able to continue to care for him, particularly because she described herself as having this fourth child primarily for her now deceased husband.  The 2015 interventions and treatment focused on risk management, grief processing, and mood stabilization.

The private therapist goes on to describe treatment during 2016 and into 2017.  The Veteran evidenced some improvements but also had increased irritability, hypervigilance, avoidance of people, restricted interest in things she once enjoyed, persistent negative beliefs about her ability to get ahead without constant setbacks, and disbelief in others' trustworthiness.  In addition to VA psychiatric sessions, the private therapist believed that she has had a need for regular individual sessions with him to address her underlying mood issues, process ongoing stressors, and engage in taking a thoughtful, deliberate approach to problem-solving and managing life demands.

Based on a review of the evidence, the Board finds that Veteran's PTSD with dysthymia has manifested with symptoms that more closely approximate the criteria for a 70 percent rating.  That is, her symptoms have resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, and mood.  See 38 C.F.R. §§ 4.1, 4.130 (DC 9411); see Fenderson, 12 Vet. App. at 126.

Her symptoms have included, but have not been limited to nightmares, depression, social isolation, a loss of interest in significant activities, and an impairment in short- and long-term memory, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective work and social relationships, and some suicidal ideations.  The August 2010 VA examiner opined that the Veteran has some interference in performing activities of daily living because she has no motivation, and that is unable to establish and maintain effective work/school and social relationships because she withdraws from others.  This examiner determined the Veteran's symptoms were moderate to severe in nature.  The October 2011 VA examiner likewise noted that the Veteran has strained family relationships.  A poor relationship with her supervisor and coworkers was reported as well.  The examiner explained that the effects of her PTSD had negatively impacted her professional and personal relationships causing difficulty establishing and maintaining effective work/school and social relationship because her symptoms negatively impact her interpersonal relationships at home and at work; she also is unable to maintain effective family role.

The Board also notes that both of these VA examiner assigned GAF scores of 50.  According to DSM-IV, GAF scores ranging between 41 and 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  
Notably, the Veteran lost her husband in 2015.  Her private therapist detailed her arduous journey through depression, including a major depressive episode in 2015 underscored by suicidal ideation.  The Veteran testified that she experienced constant panic attacks that have affected her daily operations, including her ability to work as a driver for the post office.  The Veteran also had a physical altercation at work and received disciplinary action.  The Veteran is competent to report her experiences and symptoms and her statements have been considered.  These symptoms are similar to many of those contemplated by the 70 percent rating.  

Based on the VA examination reports, treatment records, and lay testimony of the Veteran -and resolving all reasonable doubt in her favor, the symptomatology of her PTSD with dysthymia more closely approximates the criteria set forth in the 70 percent criteria.

The Veteran has not exemplified any symptoms contemplated by the 100 percent rating criteria for total occupational and social impairment.  She has always had clear and coherent thought processes at examinations and has always denied delusions and hallucinations.  She has never exemplified grossly inappropriate behavior.  Her private therapist indicated that her need to be here for her son has kept her from being a persistent danger of hurting herself or others.  The record supports that she has occupational and social impairment in most areas, but she maintained a full-time job despite her difficulties with her coworkers and supervisor, and problems with concentration and motivation.  Total impairment has is not established.

A 70 percent rating is warranted for the entire appeal period.  See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  TDIU is not warranted as the Veteran has maintained full-time employment throughout the appeal.  There are no additional expressly or reasonably raised issues presented on the record.

ORDER

A rating of 70 percent for PTSD, to include dysthymia is granted.


REMAND

The Veteran submitted a claim for an increased rating for her migraine headaches in February 2010.  VA examinations were conducted in April 2010 and October 2011.  On her VA Form 9 submitted in May 2014, the Veteran asserted that her service-connected disability had worsened since the last examination in October 2011, now more than six years ago.  A VA examination should be obtained to determine the current nature and severity of the service-connected migraines.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In addition, at her June 2017 Board hearing the Veteran reported that she had received treatment for her migraines at the VA as recently as December 2016.  VA treatment records on file are current as of April 2014.  Thus, in order to ensure that all of the pertinent treatment records are associated with the file, the file should be updated with relevant VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify any private medical providers that may have records relevant to her claim that are not already of record.  Obtain and associate with the claims file any non-duplicative, relevant private treatment records concerning the issue on appeal, and also update the file for VA medical records since April 2014.  

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the current level of severity of her service-connected migraines.  The claims file should be made available to the examiner.  The examiner is asked to review the pertinent information therein, including the Veteran's lay assertions.  All symptomatology and functional impact associated with the Veteran's migraines must be described in detail, including the duration, frequency, and severity of prostrating attacks, and the functional impact of this condition on her employment.  

3.  Readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


